*799The appeal must be dismissed, since the portion of the order that is appealed from, which directed the temporary removal of the subject child pursuant to Family Court Act § 1027, has been rendered academic, in light of a subsequent permanency order dated October 17, 2011, continuing the placement of the child, and the orders of disposition dated November 1, 2011 (see Matter of Jovan W. v Ticarrah W.P., 92 AD3d 888, 889 [2012]; Matter of Nicholas B., 26 AD3d 764 [2006]; Matter of Jabarry W., 24 AD3d 218, 219 [2005]; see also Matter of Javier R., 43 AD3d 1 [2007]). Contrary to the appellant’s contention, this matter does not warrant invoking the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Eng, P.J., Rivera, Hall and Sgroi, JJ., concur.